DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Application
This communication is responsive to the applicant's application filed 07/20/2020.
Claims 1-5 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2 and 5-7 of U.S. Patent No. 10,411,668.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the application are broader in scope than the ones in the patent.  214 U.S.P.Q. 761 In re Van Ornum and Stanz. 
Below is a chart showing the similarities and differences of current application independent claims 1 and 5; and U.S. Patent No. 10,411,668, independent claims 1 and 5.
Dependent claims 2 and 6-7 of the current application are recited the same as dependent claims 2 and 6-7 of U.S. Patent No. 10,411,668.
16/933,606
10,411,668
1. A method for adjusting a level of an audio signal in an audio processing apparatus, the method comprising: 
  dividing an audio signal into a plurality of frequency bands; 
  delaying at least one of the plurality of the frequency bands;
  obtaining modification parameters for at least one of the plurality of frequency bands, the modification parameters comprising filter coefficients and amplitude scale factors, each of the amplitude scale factors respectively operating in a frequency band of the plurality of frequency bands and each amplitude scale factor representing an average energy over the frequency band and a time segment; 
  deriving gain factors for at least one of the plurality of frequency bands, the gain factors determined based on the amplitude scale factors; 

  determining a level of noise from noise compensation factors;
  applying the gain factors to at least one of the frequency bands to generate gain adjusted frequency bands;
  adjusting the level of noise based on the gain adjusted frequency bands; and  





  synthesizing the plurality of frequency bands to generate an output audio signal; 
  wherein the gain factors are both time and frequency varying.


5. An audio processing apparatus for adjusting a level of an audio signal, the audio processing apparatus comprising:
  an analysis filterbank for dividing an audio signal into a plurality of frequency bands;
  a delay unit for delaying at least one of the plurality of the frequency bands;
  a parameter generator for obtaining modification parameters for at least one of the plurality of frequency bands, the modification parameters comprising filter coefficients and amplitude scale factors, each amplitude scale factor respectively operating in a frequency band of the plurality of frequency bands and each amplitude scale factor representing an average energy over the frequency band and a time segment; 
  a first processor for deriving gain factors for at least one of the plurality 
  a smoother for smoothing the gain factors, wherein the smoothing factor is optional;
  a second processor for determining a level of noise from noise compensation factors;
  a first adjuster for applying the gain factors to at least one of the frequency bands to generate gain adjusted frequency bands;
  a second adjuster for adjusting the level of noise based on the gain adjusted frequency bands; and 
  





  a synthesis filterbank for synthesizing the plurality of frequency bands to generate an output audio signal; 
  wherein the gain factors are both time and frequency varying.

  dividing an audio signal into a plurality of frequency bands; 
  delaying at least one of the plurality of the frequency bands;
  obtaining modification parameters for at least one of the plurality of frequency bands, the modification parameters comprising filter coefficients and amplitude scale factors, each of the amplitude scale factors respectively operating in a frequency band of the plurality of frequency bands and each amplitude scale factor representing an average energy over the frequency band and a time segment; 
  deriving gain factors for at least one of the plurality of frequency bands, the gain factors determined based on the amplitude scale factors; 

  determining a level of noise from noise compensation factors;
  applying the gain factors to at least one of the frequency bands to generate gain adjusted frequency bands;
  adjusting the level of noise based on the gain adjusted frequency bands; 
  filtering at least one of the frequency bands with a filter generated with the filter coefficients, wherein the filter coefficients are applied to time-varying filters; and 
  synthesizing the plurality of frequency bands to generate an output audio signal; 
  wherein the gain factors are both time and frequency varying.


5. An audio processing apparatus for adjusting a level of an audio signal, the audio processing apparatus comprising:
  an analysis filterbank for dividing an audio signal into a plurality of frequency bands;
  a delay unit for delaying at least one of the plurality of the frequency bands;
  a parameter generator for obtaining modification parameters for at least one of the plurality of frequency bands, the modification parameters comprising filter coefficients and amplitude scale factors, each amplitude scale factor respectively operating in a frequency band of the plurality of frequency bands and each amplitude scale factor representing an average energy over the frequency band and a time segment; 
  a first processor for deriving gain factors for at least one of the plurality 
  a smoother for smoothing the gain factors, wherein the smoothing factor is optional;
  a second processor for determining a level of noise from noise compensation factors;
  a first adjuster for applying the gain factors to at least one of the frequency bands to generate gain adjusted frequency bands;
  a second adjuster for adjusting the level of noise based on the gain adjusted frequency bands;
  a filter for filtering at least one of the frequency bands, the filter generated with the filter coefficients, wherein the filter coefficients are applied to time-varying filters; and 
  a synthesis filterbank for synthesizing the plurality of frequency bands to generate an output audio signal; 
  wherein the gain factors are both time and frequency varying.



Claims 1-5 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2 and 5-7 of U.S. Patent No. 10,361,671 in view of claims 1, 2, 5-7 of U.S. Patent No. 9,979,366.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-5 of the current Application are obvious over claims 1, 2 and 5-7 of U.S. Patent No. 10,361,671 in view of claims 1, 2, and 5-7 of U.S. Patent No. 9,979,366, it would have been obvious to one of ordinary skill in the art to modify claims 1, 2, 5-7 of U.S. Patent No. 10,361,671 with optional smoothing of the gain factors, as .
Below is a chart showing the similarities and differences of current application independent claims 1 and 5; and U.S. Patent No. 10,361,671, independent claims 1 and 5.
Dependent claims 2 and 6-7 of the current application are recited the same as dependent claims 2 and 6-7 of U.S. Patent No. 10,361,671.

16/672,135
10,361,671
1. A method for adjusting a level of an audio signal in an audio processing apparatus, the method comprising: 
  dividing an audio signal into a plurality of frequency bands; 
  delaying at least one of the plurality of the frequency bands;
  obtaining modification parameters for at least one of the plurality of frequency bands, the modification parameters comprising filter coefficients and amplitude scale factors, each of the amplitude scale factors respectively operating in a frequency band of the plurality of frequency bands and each amplitude scale factor representing an average energy over the frequency band and a time segment; 
  deriving gain factors for at least one of the plurality of frequency bands, the gain factors determined based on the amplitude scale factors; 
wherein the smoothing factor is optional;
  determining a level of noise from noise compensation factors;
  applying the gain factors to at least one of the frequency bands to generate gain adjusted frequency bands;
  adjusting the level of noise based on the gain adjusted frequency bands; and 

  

synthesizing the plurality of frequency bands to generate an output audio signal; 
  wherein the gain factors are both time and frequency varying.


5. An audio processing apparatus for adjusting a level of an audio signal, the audio processing apparatus comprising:
  an analysis filterbank for dividing an audio signal into a plurality of frequency bands;
  a delay unit for delaying at least one of the plurality of the frequency bands;
  a parameter generator for obtaining modification parameters for at least one of the plurality of frequency bands, the modification parameters comprising filter coefficients and amplitude scale factors, each amplitude scale factor respectively operating in a frequency band of the plurality of frequency bands and each amplitude scale factor representing an average energy over the frequency band and a time segment; 
  a first processor for deriving gain factors for at least one of the plurality of frequency bands, the gain factors 
  a smoother for smoothing the gain factors, wherein the smoothing factor is optional;
  a second processor for determining a level of noise from noise compensation factors;
  a first adjuster for applying the gain factors to at least one of the frequency bands to generate gain adjusted frequency bands;
  a second adjuster for adjusting the level of noise based on the gain adjusted frequency bands;
  
  

  
a synthesis filterbank for synthesizing the plurality of frequency bands to generate an output audio signal; 
  wherein the gain factors are both time and frequency varying.

  dividing an audio signal into a plurality of frequency bands; 
  delaying at least one of the plurality of the frequency bands;
  obtaining modification parameters for at least one of the plurality of frequency bands, the modification parameters comprising filter coefficients and amplitude scale factors, each of the amplitude scale factors respectively operating in a frequency band of the plurality of frequency bands and each amplitude scale factor representing an average energy over the frequency band and a time segment; 
  deriving gain factors for at least one of the plurality of frequency bands, the gain factors determined based on the amplitude scale factors; 



  determining a level of noise from noise compensation factors;
  applying the gain factors to at least one of the frequency bands to generate gain adjusted frequency bands;
  adjusting the level of noise based on the gain adjusted frequency bands; 
  filtering at least one of the frequency bands with a filter generated with the filter coefficients; and 
  synthesizing the plurality of frequency bands to generate an output audio signal; 
  wherein the gain factors are both time and frequency varying.


5. An audio processing apparatus for adjusting a level of an audio signal, the audio processing apparatus comprising:
  an analysis filterbank for dividing an audio signal into a plurality of frequency bands;
  a delay unit for delaying at least one of the plurality of the frequency bands;
  a parameter generator for obtaining modification parameters for at least one of the plurality of frequency bands, the modification parameters comprising filter coefficients and amplitude scale factors, each amplitude scale factor respectively operating in a frequency band of the plurality of frequency bands and each amplitude scale factor representing an average energy over the frequency band and a time segment; 
  a first processor for deriving gain factors for at least one of the plurality of frequency bands, the gain factors 
  a smoother for smoothing the gain factors;
  
a second processor for determining a level of noise from noise compensation factors;
  a first adjuster for applying the gain factors to at least one of the frequency bands to generate gain adjusted frequency bands;
  a second adjuster for adjusting the level of noise based on the gain adjusted frequency bands;  
  a filter for filtering at least one of the frequency bands, the filter generated with the filter coefficients; and  
  a synthesis filterbank for synthesizing the plurality of frequency bands to generate an output audio signal; 
  wherein the gain factors are both time and frequency varying.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thomsen et al discloses an audio signal controller including amplitude scale factor processing for audio signal that is representing an average energy over the frequency band and a time segment of the audio signal in para 0017.
Seefeldt (US Patents 10,351,671, 10,411,668, 10,720898 of parent applications 16/211542, 16/211579, 16/672135), Williamson et al, Haulick et al, and Crockett et al discloses an audio signal processing including audio signal filtering with filter coefficients, and the filter coefficients are applied to time-varying filters. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XU MEI/             Primary Examiner, Art Unit 2654                                                                                                                                                                                           	08/08/2020